Citation Nr: 0824985	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  07-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, secondary to service-connected pes planus, 
plantar fasciitis, and ankle disabilities.  

2.  Entitlement to service connection for bilateral knee 
disabilities, secondary to service-connected pes planus, 
plantar fasciitis, and ankle disabilities.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right ankle disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for left ankle disability.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1953. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2004 and July 2005 rating decisions by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

The issue of service connection for a left hip disability, 
secondary to service-connected pes planus, plantar fasciitis, 
and ankle disabilities, has been raised.  The Board refers 
this matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed service connection for back and 
bilateral knee disabilities on a secondary basis.  During the 
course of his claim, service connection for bilateral ankle 
disabilities was granted.  The veteran has also claimed back 
and bilateral knee disabilities as being due to or aggravated 
by the ankle disabilities; thus additional consideration on 
that basis must be made.  

The Board notes that the veteran has been afforded VA 
examinations in order to assess whether back and bilateral 
knee disabilities are etiologically related to the veteran's 
service-connected feet disabilities; however, the matter of 
aggravation was not addressed nor was consideration given as 
to an etiological relationship to the ankle disabilities.  
Accordingly, an additional examination should be afforded to 
the veteran.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

As to the claim for higher initial ratings for the veteran's 
service-connected ankle disabilities, the Board notes that 
the appeal as to these issues arises from the July 2005 
rating decision that initially granted service connection for 
such disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  However, in this case the record does not contain 
a legally sufficient VCAA notice specifically addressing the 
issue of service connection or higher ratings for a bilateral 
ankle disability, and VA's duty to notify in this case has 
not been satisfied.  Essentially, the veteran has not been 
sent a VCAA letter at all as to his ankle disabilities.  
Accordingly, the appropriate actions should be taken to 
ensure that the directives of VCAA have been followed.  In 
addition, as the veteran has claimed that his back and 
bilateral knee disabilities are also secondary to his 
service-connected ankle disabilities, VCAA should also 
address that matter.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as to these issues: (1) 
Entitlement to service connection for a 
low back disability, secondary to 
service-connected pes planus, plantar 
fasciitis, and ankle disabilities; (2) 
Entitlement to service connection for 
bilateral knee disabilities, secondary to 
service-connected pes planus, plantar 
fasciitis, and ankle disabilities; (3) 
Entitlement to an initial rating in 
excess of 10 percent for right ankle 
disability; (4) Entitlement to an initial 
rating in excess of 10 percent for left 
ankle disability.  See, e.g., Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current back and knee 
disabilities are proximately due to, or 
the result of, the service-connected pes 
planus, plantar fasciitis, and/or ankle 
disabilities.  

The examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current back 
and knee disabilities is permanently 
aggravated by the veteran's service-
connected pes planus, plantar fasciitis, 
and/or ankle disabilities, i.e, that 
there has been a permanent increase in 
disability which is not due to the 
natural progress of the disease.  Please 
note that aggravation means a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms.

The examiner also opine as to whether the 
veteran's service-connected disabilities 
alone prevent him from engaging in a 
substantially gainful occupation.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  The matter of secondary 
service connection should encompass whether 
claimed disabilities are also due to service-
connected ankle disabilities.  If any issue 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


